Citation Nr: 0609463	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  02-17 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The veteran had active service from June 1953 to July 1955.  
His service medical records indicate that he also had later 
periods of active duty for training while serving in the U.S. 
Naval Reserve, but these periods have not been verified.  The 
veteran was discharged from the Reserve in February 1961.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In connection with his appeal the veteran testified at a 
video conference hearing in February 2004, and accepted such 
hearing in lieu of an in-person hearing before a Veterans Law 
Judge.  See 38 C.F.R. § 20.700(e) (2005).  A transcript of 
the hearing is associated with the claims file.

In July 2004, the Board remanded this issue for additional 
evidentiary development.  It has since been returned to the 
Board for further appellate action.


FINDING OF FACT

A back disorder was not present within one year of the 
veteran's discharge from service and is not etiologically 
related to service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
duty, and the incurrence or aggravation of arthritis of the 
back during such service may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a back 
disorder.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

In the case at hand, the notice required by the VCAA and the 
implementing regulation, to include notice that the veteran 
should provide any pertinent evidence in his possession, was 
provided in February 2002, August 2002, August 2004, and 
October 2004 letters from the originating agency to the 
veteran and his representative.  Although the veteran has not 
been provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability for which service connection is sought, the Board 
finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  As 
explained below, the Board has determined that service 
connection is not warranted for the claimed disability.  
Consequently, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant in not notifying him of the evidence pertinent 
to those elements.

The Board also notes that the veteran's service medical 
records and pertinent VA medical records have been obtained.  
The originating agency has made extensive efforts to obtain 
private treatment records identified by the veteran, as well 
as to verify whether additional service medical records 
exist.  Based on these efforts, and the responses included in 
the claim folder, the Board concludes that there is no 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  Although a VA medical 
opinion concerning the etiology of the veteran's back 
disability has not been obtained, the Board has determined 
that no such opinion is required in this case because the 
medical evidence currently of record is sufficient to decide 
the claim and any medical opinion linking the veteran's 
current back disability to service would not be sufficient to 
substantiate the claim because it would necessarily be based 
on history provided by the veteran that the Board has 
determined to be inaccurate.  In sum, the Board is satisfied 
that VA has complied with the duty to assist requirements of 
the VCAA and the implementing regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim in 
August 2005.  There is no indication or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had proper VCAA 
notice been provided before the initial adjudication of the 
claim.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claim.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served continuously for 90 days or more 
during a period of war and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran carries current diagnoses of degenerative joint 
disease, spinal stenosis and radiculopathy of the lumbar.  
Therefore, the first element necessary for service connection 
(current disability) is met.

With respect to the second element (in-service injury or 
disease), the veteran now contends that he was struck by a 
Jeep and that he was treated for a resulting back injury 
while on active duty.  Service medical records are entirely 
silent with respect to complaint of or treatment for a back 
injury or disease, or diagnosis of a back disorder.  The 
record does not contain a report of examination for 
discharge.  However, an April 1955 health record notes that 
the veteran was examined and found to be physically qualified 
for release.  Notations dated in April 1956 and June 1956 
show that he was found to be physically qualified for 
training duty with no defects noted.  

The Board notes in passing that the veteran contends that his 
service medical records were tampered with.  There is no 
evidence of this beyond the veteran's statements.  The 
service medical records were verified by the National 
Personal Records Center as complete.  The absence of a 
service separation examination report is unusual, but given 
the veteran's immediate transfer into the Naval Reserve upon 
release from active duty, and the April 1955 notation in his 
records that he was examined and found physically qualified 
for release, the absence of a separation examination report 
is not considered significant, or indeed, as evidence that 
the veteran's records were tampered with.  In any event, even 
if the service medical records were considered as incomplete 
or missing, there is no presumption under such circumstances 
with respect to what happened in service.  The Board simply 
has a heightened duty in such cases to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

In essence, the evidence with respect to an injury in service 
comes down to the veteran's statements.  In his hearing 
testimony and other submissions, he contends that he was 
injured and treated in service for back complaints, and that 
he received ongoing treatment after service.  However, 
despite exhaustive attempts on the part of the originating 
agency to obtain treatment records, there is no post-service 
medical evidence of a back disorder until 1998, over 40 years 
after the veteran's discharge from active duty.  See Curry v. 
Brown, 7 Vet. App. 59 (1994) [a veteran's version of events 
from the past may be of limited credibility and probative 
value in the absence of medical records showing treatment for 
the claimed disorder].

Moreover, the veteran has not provided any corroborating 
accounts of his alleged injury from fellow-servicemen or 
others who might have witnessed it.  See also Owens v. Brown, 
7 Vet. App. 429, 433 (1995) [the Board is not required to 
accept a veteran's uncorroborated testimony that is in 
conflict with service medical records].

The Board finds it particularly significant that the veteran 
did not report a back injury to VBA until he filed a claim in 
October 1998, four decades after service, but less than a 
year after a back injury sustained while pulling a wheel-
chair-bound individual up a flight of steps.  Indeed, the 
veteran filed a non-service-connected pension claim in 1996, 
but did not mention any back problems at that time.  See Shaw 
v. Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].

Moreover, in a medical evaluation performed in August 1998 by 
C.A.K., M.D., the veteran denied, "any previous difficulties 
involving his neck or low back, other than a remote slip and 
fall 30 years ago, which did not require subsequent 
medications or affect his physical activity level."  Thirty 
years prior to the August 1998 evaluation would place the 
slip and fall incident in approximately 1968, more than a 
decade after the veteran left active service.  

In weighing the conflicting evidence provided by the veteran 
at various times, the point in time in which the evidence was 
created is important.  Because the veteran was seeking 
medical treatment when he made the statement to C.A.K., it 
seems likely that he would report past events carefully and 
accurately, so that his physician would have a fully-informed 
history of the injury and provide appropriate treatment.

In contrast, when the veteran thereafter presented his story 
of an in-service injury, he was seeking VA benefits rather 
than medical treatment.  The Board is of course cognizant of 
possible self interest which any veteran has in promoting a 
claim for monetary benefits.  The Board may properly 
considered the personal interest a claimant has in his or her 
own case, but the Board is not free to ignore his assertion 
as to any matter upon which he is competent to offer an 
opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and 
see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[interest may affect the credibility of testimony].

There is no doubt that the veteran is competent to relate his 
history as he remembers it.  Thus, his competency is not at 
issue with regard to recounting past events.  Rather, it is 
his credibility which the Board finds is lacking.  Simply 
put, the veteran's statement as recorded by C.A.K. is more 
convincing than the veteran's later conflicting statements 
made in support of a claim for monetary benefits.  
Accordingly, the Board finds that the second element (in-
service injury or disease) is not met.

With respect to the third element (nexus), there is no 
medical evidence of record that purports to relate a current 
back disability to the veteran's military service.  A 
November 2003 VA outpatient treatment record notes the 
veteran's statement that he has experienced low back pain 
since he was hit by a Jeep in the military.  however, 
information which is simply recorded by a medical examiner, 
unenhanced by any medical comment by the examiner, does not 
constitute competent medical evidence.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  

In essence, the evidence of a nexus between the veteran's 
current back disability and his military service is limited 
to the veteran's own statements.  This is not competent 
evidence of the alleged nexus since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  As noted above, the Board also finds that 
the veteran's account is not credible.  

Accordingly, the Board must conclude that service connection 
is not warranted for the veteran's back disability.  In 
reaching this decision, the Board has considered the benefit-
of-the-doubt rule, but has determined that it is not 
applicable to this claim because the preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for a back disability is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


